Memorandum by the Court.
Defendant appeals from an order denying', without a hearing, his application for coram nobis relief to vacate a judgment convicting him, upon his plea of guilty, of the crime of forgery in the second degree. The factual allegations of the petition that his waiver of assignment of counsel and the entry of the plea of guilty were induced by representations of the District Attorney that he would recommend to the trial court that the sentence to be imposed upon conviction be limited to the time already served are conceded. It is further conceded that through inadvertence no such recommendation was made by the District Attorney. Following the sentence the District Attorney states that he attempted to rectify the situation but his conference with the court achieved no change in the sentence. Order reversed, on the law and the facts; application granted; and judgment of conviction vacated. Case remanded to Chenango County Court for rearraignment of defendant. Herlihy, J. P., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.